16 U.S. 27 (____)
3 Wheat. 27
THE DIANA.
Supreme Court of United States.

February 10th, 1818. Berrien, for the United States, inquired, whether the damages should be computed from the date of the bond given for the appraised value of the cargo, or from the decree of the district court.
THE COURT was of opinion, that the damages should be computed at the rate of six per centum on the amount of the appraised value of the cargo, including interest from the date of the decree of condemnation in the district court.
Decree affirmed.